 



Exhibit 10.1
MIVA, INC.
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT is made this 15th day of December, (this
“Agreement”) between MIVA, Inc. (“MIVA” or the “Company”), a Delaware
corporation, and Lowell Robinson (“Employee”).
Recitals
     The Company wishes to employ Employee and Employee wishes to be employed by
the Company on the terms and conditions set forth in this Agreement.
Statement of Agreement
     In consideration of the foregoing, and of Employee’s employment, the
parties agree as follows:
     1. Employment. Employee’s employment with MIVA shall be upon the terms and
conditions hereinafter set forth to become effective upon execution of this
Agreement (the “Effective Time”).
     2. Duties.
          (a) Employee’s first day of employment shall be December 15, 2006 (the
“Start Date”). Employee is being hired as Chief Administrative and Chief
Financial Officer of the Company, reporting to the Chief Executive Officer, and
Employee shall initially be responsible for all finance and accounting, M&A,
internal audit, Sarbanes-Oxley compliance, investor relations, technology
operations and infrastructure, global human resources and shall perform such
other or additional duties and responsibilities consistent with Employee’s
title(s), status, and positions as the Chief Executive Officer may, from time to
time, prescribe. Employee’s performance will be subject to review by the Chief
Executive Officer with oversight by the Board of Directors of Miva (“Board of
Directors,” in each case to mean either the Board of Directors as a whole or the
Compensation Committee of the Board of Directors in accordance with the
delegation policies of the Board of Directors).
          (b) So long as Employee is employed under this Agreement, Employee
agrees to devote substantially all of his working time and efforts exclusively
on behalf of the Company and to competently, diligently, and effectively
discharge all duties of Employee hereunder. Employee shall not be prohibited
from engaging in such personal, charitable, or other non-employment activities
as do not interfere with the performance of his duties hereunder and that do not
violate the other provisions of this Agreement. Anything herein to the contrary
notwithstanding, nothing shall preclude the Executive from (i) serving on the
boards of directors of Jones Apparel Group, International Wire Group and
Diversified Investment Advisors or of other corporations subject to reasonable
approval of the Board, (ii) engaging in charitable

 



--------------------------------------------------------------------------------



 



activities and community affairs and (iii) managing his personal investments and
affairs, provided that the activities described in the preceding clauses
(i) through (iii) do not materially interfere with the proper performance of his
duties and responsibilities hereunder. Employee further agrees to comply fully
with all reasonable generally applicable policies of the Company as are from
time to time in effect.
          (c) The Employee shall be based out of the Company’s New York, New
York office. If the Company decides to move its operations more than 35 miles
from its current offices in New York, New York, Employee shall not be required
to relocate and, to the extent the Employee cannot perform assigned duties
hereunder as a result of such a move, such non-performance will not constitute
Cause (as defined below).
     3. Compensation.
          (a) As compensation for all services rendered to the Company pursuant
to this Agreement, in whatever capacity rendered, the Company will pay to
Employee during the term hereof a minimum base salary at the rate of $350,000
per year (the “Basic Salary”), payable in accordance with the usual payroll
practices of the Company. The Basic Salary thereafter may be increased, but not
decreased, from time to time, by the Board of Directors in connection with
reviews of Employee’s performance occurring no less frequently than annually.
          (b) Employee will be entitled to receive incentive compensation
pursuant to the terms of plans adopted by the Board of Directors from time to
time. For fiscal 2007 such incentive compensation shall not be less than
$105,000 with a maximum potential of $210,000, based upon attaining objectives
established by the Compensation Committee, payable by March 31, 2008, provided
Executive has not terminated his employment without Good Reason (as defined
below) or been terminated by the Company for Cause (as defined below) as of that
date (the “Guaranteed Bonus”).
          (c) On the Start Date and pursuant to the Company’s 2006 Stock Award
and Incentive Plan, the Company will grant to Employee an aggregate of 175,000
restricted stock units, pursuant to the Restricted Stock Unit Agreements
attached hereto as Exhibit A and Exhibit B. The Board of Directors shall review
Employee’s performance on an annual basis pursuant to the same review process
employed by the Board of Directors for the Company’s other officers. In
connection with such annual review, the Employee may be entitled to receive
additional equity compensation. Such equity compensation will be granted, if at
all, in the sole discretion of the Board of Directors on terms and conditions
they determine.
     Except as otherwise provided in an individual award agreement with
Employee, if there is a change in control of the Company (as that term is used
in the governing documents of the applicable equity compensation plan) any
equity compensation granted to Employee shall fully vest on the date the change
in control is consummated and, in addition, stock options shall remain
exercisable during the term of such option(s) even if the Employee is no longer
employed by the Company. Additionally, except as set forth in any equity
compensation agreements or plans, if the Employee’s employment with the Company
is terminated by the Company without Cause (as defined below) or by Employee for
Good Reason (as defined below), any restricted

2



--------------------------------------------------------------------------------



 



stock units, stock options or other equity compensation granted to Employee
shall immediately fully vest and, in the case of stock options, remain
exercisable until the later of (i) the 15th day of the third month following the
date at which the stock options would otherwise have expired in accordance with
their original terms, or (ii) December 31 of the calendar year in which the
stock options would otherwise have expired in accordance with their original
terms.
     4. Business Expenses. The Company shall promptly pay directly, or reimburse
Employee for, all business expenses to the extent such expenses are paid or
incurred by Employee during the term of employment in accordance with Company
policy in effect from time to time and to the extent such expenses are
reasonable and necessary to the conduct by Employee of the Company’s business
and properly substantiated. The Company shall promptly pay directly, or
reimburse Employee for, reasonable attorney fees incurred in connection with the
negotiation, documentation and implementation of this Agreement.
     5. Benefits. During the term of this Agreement and Employee’s employment
hereunder, the Company shall provide to Employee such insurance, vacation, sick
leave and other like benefits as are provided to other officers of the Company
from time to time. Employee will use reasonable best efforts to schedule
vacation periods to minimize disruption of the Company’s business. Nothing in
this Agreement shall be construed to limit, condition, or otherwise encumber the
right of the Company, in its sole discretion, to amend, discontinue, substitute,
or maintain any benefit plan, program or perquisite.
     6. Term; Termination.
          (a) The Company shall employ the Employee, and the Employee accepts
such employment, for an initial term commencing on the date of this Agreement
and ending on the first anniversary of the date of this Agreement. Thereafter,
this Agreement shall be extended automatically for additional twelve-month
periods, unless terminated as described herein. Employee’s employment may be
terminated at any time as provided in this Section 6. For purposes of this
Section 6, “Termination Date” shall mean the date on which any notice period
required under this Section 6 expires or, if no notice period is specified in
this Section 6, the effective date of the termination referenced in the notice.
          (b) The Company may terminate Employee’s employment without Cause (as
defined below) upon giving 30 days’ advance written notice to Employee. If
Employee’s employment is terminated without Cause under this Section 6(b), the
Employee shall be entitled to receive promptly following the Termination Date
(A) the earned but unpaid portion of Employee’s Basic Salary through the
Termination Date; (B) any other amounts or benefits owing to Employee under the
then applicable employee benefit, incentive, or equity plans and programs of the
Company, which shall be paid or treated in accordance with Section 3 hereof and
otherwise in accordance with the terms of such plans and programs; and (C) over
a period of 12 months, in one installment representing 50% of the total payable
on the date which is six months and one day following the Termination Date and
the remaining 50% paid in equal monthly installments over the following six
months, an amount equal to the sum of (i) 100% of Employee’s annual Basic Salary
at the time of termination, (ii) the Termination Bonus (as defined below); and
(iii) the cash value of health, dental, vision, and life insurance benefits that

3



--------------------------------------------------------------------------------



 



would be paid on behalf of the Employee by the Company if Employee were still
employed during the twelve month period following the Termination Date
(“Severance Period”); provided, however, that if the Company determines that any
amounts to be paid to Employee hereunder are subject to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), then the Company shall
in good faith adjust the form or timing of such payments as it reasonably
determines to be necessary or advisable to be in compliance with Section 409A of
the Code, including, if necessary, the imposition of a delay in the time of
payment to a date that is at least six months and one day following the
Termination Date or such other period following the Termination Date as is
required by Section 409A. Collectively, the benefits described in items (A),
(B), and (C) above, regardless of the provision giving rise to their award, are
hereinafter referred to as the “Severance Benefits.”
Example of payments required to be made to Employee following a change in
control in 2007, in the event he is terminated without Cause or he terminates
for Good Reason. Following his Termination, Employee would receive the following
cash payments; (i) Basic Salary to the Termination Date; (ii) the greater of the
guaranteed Bonus for 2007 of no less than $105,000 (up to $210,000) or the
Termination Bonus; (iii) one year of his annual Basic Salary; and (iv) a cash
payment equal to the value of benefits that would have been provided during the
Severance Period.
     As a condition precedent to receiving any benefits and/or payments after
the date of termination that are not otherwise statutorily required, Employee
shall provide the Company with a written general release that releases the
Company and its affiliates from both known and unknown claims and in which
Employee agrees not to disparage the Company or its affiliates and in which the
Employee acknowledges his/her obligations under their Non-Competition,
Confidentiality and Non-Solicitation Agreement with the Company. Such agreement
shall be in form and substance reasonably acceptable to the Company. If such
general release has not been executed and become irrevocably effective prior to
the date on which any payment hereunder would otherwise be due, such payment
shall not be made.
          (c) The Company may terminate Employee’s employment upon a
determination by the Company that “Cause” exists for Employee’s termination and
the Company serves written notice of such termination upon Employee. As used in
this Agreement, the term Cause shall refer only to any one or more of the
following grounds:
          (i) commission of a material and substantive act of theft, including,
but not limited to, misappropriation of funds or any property of the Company;
          (ii) intentional engagement in activities or conduct clearly injurious
to the best interests or reputation of the Company, including, knowing
participation in any activity intended by Employee to result in misreporting the
financial affairs of the Company or any other activities or conduct which in
fact result in material and substantial injury to the Company;
          (iii) refusal to perform assigned duties and responsibilities (so long
as the Company does not assign any duties or responsibilities that would give
the Employee

4



--------------------------------------------------------------------------------



 



Good Reason to terminate employment as described in Section 6(e)) after receipt
by Employee of written notice and 30 days to cure;
          (iv) gross insubordination by Employee which shall consist only of a
willful refusal to comply with a lawful written directive to Employee by the
Chief Executive Officer;
          (v) the clear violation of any of the material terms and conditions of
this Agreement or any written agreement or agreements Employee may from time to
time have with the Company (following 30 days’ written notice from the Company
specifying the violation and Employee’s failure to cure such violation within
such 30 day period);
          (vi) Employee’s substantial dependence, as reasonably determined by
the Chief Executive Officer or the Board of Directors of the Company, on alcohol
or any narcotic drug or other controlled or illegal substance that materially
and substantially prevents Employee from performing his/her duties hereunder; or
          (vii) the final and unappealable conviction of Employee of a crime
that is a felony, a misdemeanor involving an act of moral turpitude, or a
misdemeanor committed in connection with Employee’s employment by the Company
which causes the Company a substantial detriment.
In the event of a termination under this Section 6(c), the Company will pay
Employee the earned but unpaid portion of Employee’s Basic Salary through the
Termination Date. If any determination of substantial dependence under
Section 6(c)(vi) is disputed by the Employee, the parties hereto agree to abide
by the decision of a panel of three physicians appointed in the manner as
specified in Section 6(d) of this Agreement. If any determination of “Cause” is
made under a provision of this Section 6(c), other than 6(c)(vi) or (vii), that
Employee contests, Employee shall have the opportunity, within 30 days of such
determination, to personally appear in front of the Board of Directors and
present the Employee’s case to the Board of Directors and have the Board of
Directors reconsider the determination of Cause.
          (d) Employee’s employment shall terminate upon the death or permanent
disability of Employee. For purposes hereof, “permanent disability,” shall mean
the inability of the Employee, as determined by the Board of Directors of MIVA,
by reason of physical or mental illness to perform the duties required of him
under this Agreement with or without reasonable accommodation for more than
120 days in any 360 day period. Upon a determination by the Board of Directors
of MIVA that Employee’s employment shall be terminated under this Section 6(d),
the Board of Directors shall give Employee 30 days’ prior written notice of the
termination. If Employee disputes a determination of the Board of Directors
under this Section 6(d), the parties agree to abide by the decision of a panel
of three physicians. MIVA will select a physician, Employee will select a
physician and the physicians selected by MIVA and Employee will select a third
physician. Employee agrees to make himself/herself available for and submit to
examinations by such physicians as may be directed by the Company. In the event
of termination due to death or permanent disability, (i) the Company will pay
Employee, or Employee’s legal representative, the earned but unpaid portion of
Employee’s Basic Salary

5



--------------------------------------------------------------------------------



 




through the Termination Date and any other amounts or benefits owing to Employee
under the then applicable employee benefit, incentive or equity plans and
programs of the Company, which shall be paid or treated in accordance with
Section 3 hereof and otherwise in accordance with the terms of such plans and
programs, and (ii) the Employee shall be entitled to Severance Benefits as
enumerated under Section 6(b) based on the following scale: if employed more
than one year but less than two, 25% of such Severance Benefits; if employed
more than two years but less than three, 50% of such Severance Benefits; if
employed more than three years but less than four, 75% of such Severance
Benefits; if employed more than four years, 100% of such Severance Benefits;
provided, however, that if the Company determines that any amounts to be paid to
Employee hereunder are subject to Section 409A of the Internal Revenue Code of
1986, as amended, then the Company shall in good faith adjust the form or timing
of such payments as it reasonably determines to be necessary or advisable to be
in compliance with Section 409A.
          (e) The Employee may terminate employment for Good Reason (as defined
below) upon giving 30 days advance written notice to the Company. If Employee’s
employment is terminated with Good Reason under this Section 6(e), the Employee
shall be entitled to receive the Severance Benefits.
     As used in this Agreement, the term “Good Reason” means any one or more of
the following grounds:

  (i)   a reduction in Employee’s title(s), status, position or responsibilities
without Employee’s written consent despite Employee’s written notice to the
Company of Employee’s objection to such reduction and the Company’s failure to
address such notice in a reasonable fashion within 30 days of such notice
provided, however, the reassignment of the technology or human resource function
to another senior executive shall not constitute a reduction in responsibilities
under this Section 6(e)(i);     (ii)   a change in Employee’s reporting so that
he no longer reports directly to the Chief Executive Officer;     (iii)   the
assignment to Employee of any duties or responsibilities that are inconsistent
with Employee’s status, position or responsibilities as set forth in Section 2
hereof, despite Employee’s written notice to the Company objecting to such
change and the Company’s failure to address such notice in a reasonable fashion
within 30 days of such notice;     (iv)   if there is a reduction in Employee’s
Basic Salary or the Company fails to pay the Guaranteed Bonus;     (v)   a
breach by the Company of any material term or provision of this Agreement which
is not cured by the Company within 30 days following receipt by the Company of
written notice thereof from the Employee;     (vi)   a relocation of the
Company’s offices in New York, New York to a location more than 35 miles from
the current location; or     (vii)   if there is a Change in Control of the
Company and Employee terminates employment during the “Window Period” (as
defined below).

          (f) The Employee may terminate employment for any reason (other than

6



--------------------------------------------------------------------------------



 



Good Reason) upon giving 30 days’ advance written notice to the Company. If
Employee’s employment is so terminated under this Section 6(f), the Company will
pay Employee the earned but unpaid portion of Employee’s Basic Salary through
the Termination Date and any other amounts or benefits owing to Employee under
the then applicable employee benefit, incentive or equity plans and programs of
the Company, which shall be paid or treated in accordance with Section 3 hereof
and otherwise in accordance with the terms of such plans and programs under and
consistent with plans adopted by the Company prior to the Termination Date.
          (g) In the event of the Employee’s death during the Severance Period,
payments under this paragraph 6 shall continue to be made in accordance with the
terms specified herein during the remainder of the Severance Period to the
beneficiary designated in writing for such purpose by the Employee or, if no
such beneficiary is specifically designated, to the Employee’s estate.
          (h) As used in this Agreement, the term “Bonus” shall mean any bonus,
incentive compensation or any other cash benefit paid or payable to the Employee
under any incentive compensation grant or plan, excluding signing bonuses and
the Company’s stock incentive plan. For purposes of this Agreement “Termination
Bonus” means(i) an amount equal to the Employee’s target bonus for the fiscal
year in which the termination occurs, increased or decreased pursuant to the
objectives attained and actual performance versus targeted performance in the
then current plan measured as of the end of the calendar month in the month
preceding the Termination Date; or (ii) in the event the target bonus has not
been so established as provided in (i), an amount equal to the Employee’s Bonus
for the four (4) fiscal quarters immediately preceding the Termination Date;
provided, however, if there has been a Change in Control of the Company the
Termination Bonus shall be an amount equal to the greater of (i) the preceding
calculation or (ii) Employee’s Bonus for the four (4) fiscal quarters
immediately preceding the Change in Control of the Company.
          (i) As used in this Agreement, the term “Window Period” shall mean the
period of time after a Change in Control in which Employee can terminate
employment with the Company for any reason and the termination shall be deemed a
termination for Good Reason for purposes of this Agreement. The Window Period
begins 180 days after a Change in Control and lasts for thirty (30) days. As
used in this Agreement, the term “Change in Control” as a capitalized term shall
have the meaning set forth in the Company’s 2006 Stock Award and Incentive Plan.
     7. Indemnity.
     The Company agrees during and after termination of his employment to
indemnify the Employee and hold him harmless to the fullest extent permitted or
authorized under the Certificate of Incorporation and the By-laws of the Company
or, if greater, by the laws of Delaware, against, and in respect to, any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorney’s fees), losses, amounts paid in settlement and
damages resulting from the Employee’s good faith performance of Employee’s
duties and obligations with the Company. The Company shall reimburse the
Employee for expenses incurred by him in connection with any proceeding
hereunder upon written request

7



--------------------------------------------------------------------------------



 



from the Employee for such reimbursement and the submission by the Employee of
the appropriate documentation associated with these expenses. Such request shall
include an undertaking by the Employee to repay the amount of such advance or
reimbursement if it shall ultimately be determined that he is not entitled to be
indemnified hereunder against such costs and expenses. The Company shall use
commercially reasonable efforts to obtain and maintain directors’ and officers’
liability insurance covering the Employee to the same extent as the Company
covers its other officers and directors.
     8. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment, award, benefit or distribution
(or any acceleration of any payment, award, benefit or distribution) by the
Company (or any of its affiliated entities) or any entity that effectuates a
Change in Control (or any of its affiliated entities) to or for the benefit of
Employee (whether pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 8) (the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties are incurred by Employee with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay to Employee an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Employee of all taxes (including any income,
employment and Excise Tax) imposed upon the Gross-Up Payment, Employee retains
an amount of the Gross-Up Payment equal to the sum of (x) the Excise Tax imposed
upon the Payments and (y) the product of any deductions disallowed because of
the inclusion of the Gross-Up Payment in Employee’s adjusted gross income and
the highest applicable marginal rates of each of federal, state and local income
taxation for the calendar year in which the Gross-Up Payment is to be made. For
purposes of determining the amount of the Gross-Up Payment, the Employee shall
be deemed to (i) pay federal income taxes at the highest marginal rate of
federal income taxation for the calendar year in which the Gross-Up Payment is
to be made (ii) pay applicable state and local income taxes at the highest
marginal rate of taxation for the calendar year in which the Gross-Up Payment is
to be made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes, and (iii) pay all
federal, state and local employment-related taxes (including, but not limited
to, FICA) at the highest marginal rate of taxation. Notwithstanding the
foregoing provisions of this Section 8(a), if it shall be determined that
Employee is entitled to a Gross-Up Payment, but that the Payments would not be
subject to the Excise Tax if the Payments were reduced by an amount that is less
than 5% of the portion of the Payments that would be treated as “parachute
payments” under Section 280G of the Code, then the amounts payable to Employee
under this Agreement shall be reduced (but not below zero) to the maximum amount
that could be paid to Employee without giving rise to the Excise Tax (the “Safe
Harbor Cap”), and no Gross-Up Payment shall be made to Employee. The reduction
of the amounts payable hereunder, if applicable, shall be made by a method
determined by Employee in his sole discretion.
          If the reduction of the amounts payable hereunder would not result in
a reduction of the Payments to the Safe Harbor Cap, no amounts payable under
this Agreement shall be

8



--------------------------------------------------------------------------------



 



reduced pursuant to this provision.
          (b) Subject to the provisions of Section 8(a), all determinations
required to be made under this Section 8(b), including whether and when a
Gross-Up Payment is required, the amount of such Gross-Up Payment, the reduction
of the Payments to the Safe Harbor Cap and the assumptions to be utilized in
arriving at such determinations, shall be made by the public accounting firm
that is retained by the Company as of the date immediately prior to the Change
in Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Employee within fifteen (15) business days
of the receipt of notice from the Company or the Employee that there has been a
Payment, or such earlier time as is requested by the Company (collectively, the
“Determination”). In the event that the Accounting Firm is serving as accountant
or auditor for the individual, entity or group effecting the Change in Control,
Employee may appoint another nationally recognized public accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company and the Company shall enter
into any agreement requested by the Accounting Firm in connection with the
performance of the services hereunder. The Gross-Up Payment under this Section 8
with respect to any Payments shall be made no later than thirty (30) days
following such Payment. If the Accounting Firm determines that no Excise Tax is
payable by Employee, it shall furnish Employee with a written opinion to such
effect, and to the effect that failure to report the Excise Tax, if any, on
Employee’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. In the event the Accounting Firm
determines that the Payments shall be reduced to the Safe Harbor Cap, it shall
furnish Employee with a written opinion to such effect. The Determination by the
Accounting Firm shall be binding upon the Company and Employee. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the Determination, it is possible that Gross-Up Payments that will not have been
made by the Company should have been made (“Underpayment”) or Gross-Up Payments
are made by the Company that should not have been made (“Overpayment”),
consistent with the calculations required to be made hereunder. In the event the
Employee thereafter is required to make payment of any Excise Tax or additional
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code) shall be promptly paid by the
Company to or for the benefit of Employee. In the event the amount of the
Gross-Up Payment exceeds the amount necessary to reimburse the Employee for
Excise Tax, the Accounting Firm shall determine the amount of the Overpayment
that has been made and any such Overpayment (together with interest at the rate
provided in Section 1274(b)(2) of the Code) shall be promptly paid by Employee
(to the extent he has received a refund if the applicable Excise Tax has been
paid to the Internal Revenue Service) to or for the benefit of the Company.
Employee shall cooperate, to the extent Employee’s expenses are reimbursed by
the Company, with any reasonable requests by the Company in connection with any
contests or disputes with the Internal Revenue Service in connection with the
Excise Tax.
     9. Non-Competition Agreement. The provisions of the Non-competition,
Confidentiality and Non-solicitation Agreement of even date herewith between the
Company and Employee are hereby incorporated into and made a part of this
Agreement.

9



--------------------------------------------------------------------------------



 



     10. Assignment. This Agreement is personal to Employee and Employee may not
assign or delegate any rights or obligations hereunder. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
respective parties hereto, their heirs, executors, administrators, successors
and assigns.
     11. Waiver. Neither any failure nor any delay by any party in exercising
any right, power, or privilege under this Agreement or any of the documents
referred to in this Agreement will operate as a waiver of such right, power or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or any of the documents referred to in this Agreement, can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in a written document signed by the other party, (b) no
waiver that may be given by a party will be applicable except in the specific
instance for which it is given, and (c) no notice to or demand on one party will
be deemed to be a waiver of any obligation of that party or of the right of the
party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.
     12. Notices. Any and all notices required or permitted to be given under
this Agreement will be sufficient and deemed effective three (3) days following
deposit in the United States mail if furnished in writing and sent by certified
mail to Employee at:
Lowell Robinson
c/o MIVA, Inc.
143 Varick Street
New York, NY 10013
with a copy to:
Vedder, Price, Kaufman & Kammholz, P.C.
805 Third Avenue
New York, NY 10022
Attention: Sara S. Champion, Esq.
and to the Company at:
MIVA, Inc.
5220 Summerlin Commons Boulevard
Suite 500
Ft. Myers, Florida 33907
Attention: Chief Executive Officer
or such subsequent addresses as one party may designate in writing to the other
parties.

10



--------------------------------------------------------------------------------



 



     13. Governing Law, Dispute Resolution and Forum. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to any choice-of-law or conflict-of-law provisions or
rules (whether of the State of New York or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
New York. This Agreement shall be construed without regard to any rule of
construction under which an agreement may be construed against the drafter. Any
controversy, dispute or claim arising under or relating to this Agreement, the
Employee’s employment with the Company or the termination thereof shall, at the
election of the Employee or the Company (unless otherwise provided in an
applicable Company plan, program or agreement), be resolved by confidential,
binding and final arbitration, to be held in the borough of Manhattan in New
York City in accordance with the rules and procedures of the Commercial
Arbitration Rules of the American Arbitration Association. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof and shall be binding upon the Parties. The Employee consents to the
personal jurisdiction of the Courts of the State of New York (including the
United States District Court for the Southern District of New York) in any
proceedings for equitable relief. The Employee further agrees not to interpose
any objection for improper venue in any such proceeding. Each Party shall be
responsible for its own costs and expenses, including attorneys’ fees, and
neither Party shall be liable for punitive or exemplary damages.
     14. Amendment. This Agreement may be amended in any and every respect only
by agreement in writing executed by both parties hereto.
     15. Section Headings. Section headings contained in this Agreement are for
convenience only and shall not be considered in construing any provision hereof.
     16. Entire Agreement. With the exception of the Confidentiality, Assignment
and Noncompetition Agreement, of even date herewith, and any stock option
agreements or other equity compensation agreements between Employee and the
Company, this Agreement terminates, cancels and supersedes all previous
employment or other agreements relating to the employment of Employee with the
Company or any predecessor, written or oral, and this Agreement contains the
entire understanding of the parties with respect to the subject matter of this
Agreement. This Agreement was fully reviewed and negotiated on behalf of each
party and shall not be construed against the interest of either party as the
drafter of this Agreement. EMPLOYEE ACKNOWLEDGES THAT, BEFORE SIGNING THIS
AGREEMENT, HE HAS READ THE ENTIRE AGREEMENT AND HAS THIS DAY RECEIVED A COPY
HEREOF.
     17. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement or parts thereof.
     18. Survival. The last two sentences of Section 3(c), and Sections 6, 7 and
8 of this Agreement and this Section 18 shall survive any termination or
expiration of this Agreement.

11



--------------------------------------------------------------------------------



 



     19. 409A Savings Clause. The Company agrees that it shall use its best
efforts to take all necessary action so that Employee does not become subject to
any penalty or additional taxes under Section 409A of the Code. Notwithstanding
any other provision of this Agreement to the contrary, Employee and the Company
shall in good faith amend this Agreement to the extent necessary to comply with
the requirements under Section 409A of the Code and any regulations or other
guidance issued thereunder, in order to ensure that any amounts paid or payable
hereunder are not subject to the additional 20% income tax thereunder while
maintaining to the maximum extent practicable the original intent of this
Agreement.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  EMPLOYEE:    
 
                /s/ Lowell W. Robinson              
 
                MIVA, INC.    
 
           
 
  By:   /s/ Peter A. Corrao    
 
           
 
      Peter A. Corrao    
 
           
 
  Its:   Chief Executive Officer    
 
           

13